Citation Nr: 0329584	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  94-26 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of C4-5, post traumatic, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant served on active duty from August 1978 to 
August 1981.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs Regional 
Office (VARO).  In a decision dated February 1997, the Board 
denied the appellant's claim for increase for neck 
disability, and the appellant appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  
The Court vacated and remanded the Board's February 1997 
decision for readjudication in accordance with the terms of 
the Court's Order.  In September 1999, the Board Remanded the 
case for additional development, and the case is once again 
before the Board for appellate consideration of the issue on 
appeal. 


REMAND

The rating criteria for evaluating disabilities of the spine 
have been amended, effective September 26, 2003, and the RO 
has not yet had the opportunity to consider the claim under 
these new criteria.  

Also during the pendency of this appeal, the Veterans  Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475,  114 
Stat. 2096 (2000) was enacted.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) as well as VA 
's obligations under the VCAA as 
interpreted by Quartuccio v. Principi, 16 
Vet. App. 183 (2002) together with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
and any other applicable legal precedent.  

2.  Thereafter, the RO should undertake 
any other development it determines to be 
indicated and then readjudicate the 
veteran's claim.  

In readjudicating the claim for a higher 
initial rating for a back disability, the 
RO should consider all pertinent 
criteria, to include the criteria which 
became effective September 26, 2003.  
From the effective date of the new 
criteria, the RO should apply the version 
of the criteria that is more favorable to 
the veteran.  If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, the appellant and his 
representative should  be furnished a 
supplemental statement of the case and 
provided the requisite opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




